EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

In applicant’s Remarks and Amendment to Claims filed on 08/26/2021, claims 3, 6, 8-10, 13-24 and 33-40 remain cancelled; claims 1, 4, 7, 12, 25, 26, 28-30 and 32 were amended. As a result, claims 1-2, 4-5, 7, 11-12, 25-26, and 28-32 are pending, of which claims 1, 12, 25 and 32 are in independent form.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from R. Chad Bevin’s and Jei DaeGunn (Reg. No. 51, 468) [Please see attached “Email from the Applicant” for details] received on 11/17/2021.
The application has been amended as follows:
Please replace Claim 1 with the following:
1.	(Currently Amended) A method of operation of a Base Station (BS) in a wireless telecommunications network, the method comprising:
receiving a group authentication request message, the group authentication request message comprising a group identifier;
identifying at least two User Equipments (UEs) as belonging to a group identified by the group identifier;
sending an individual authentication request message to each of the at least two UEs as belonging to the group identified by the group identifier;
receiving one authentication response, respectively, from each of the at least two UEs; 
aggregating the authentication responses to create a group authentication response message, the group authentication response message being a single S1AP message that comprises one aggregated signature that corresponds to the at least two UEs where: 

the aggregating step is performed until a specified number of authentication responses are received; [[and]]
sending the group authentication response [[message.]]message; and
wherein the one aggregated signature has a same size as original signatures for the at least two UEs.

Please replace Claim 12 with the following:
12.	(Currently Amended) A Base Station (BS) in a wireless telecommunications network, the BS comprising:
a network interface for communicating with a telecommunications network;
one or more processors; and
memory storing instructions executable by the one or more processors, whereby the BS is operable to: 	
receive a group authentication request message, the group authentication request message comprising a group identifier;
identify at least two User Equipments (UEs) as belonging to a group identified by the group identifier;
send an individual authentication request message to each of the at least two UEs as belonging to the group by the group identifier;
receive an authentication response, respectively, from each of the at least two UEs; 
aggregate the authentication responses to create a group authentication response message, the group authentication response message being a single S1AP message that comprises one aggregated signature that corresponds to the at least two UEs, where: 
the aggregating step comprises performing aggregation for a specified duration of time; or

send the group authentication response [[message.]]message,
wherein the one aggregated signature has a same size as original signatures for the at least two UEs.

Please replace Claim 25 with the following:
25.	(Currently Amended) A method of operation of a Mobility Management Entity (MME) in a wireless telecommunications network, the method comprising:
sending, to a Base Station (BS) a group authentication request message, the group authentication request message comprising a group identifier;
receiving from the BS, a group authentication response message, the group authentication response message being a single S1AP message that comprises one aggregated signature that corresponds to the at least two UEs and identifying the set of at least two User Equipments (UEs) and including an aggregated response comprising an aggregate of the responses received from the set of at least two UEs; [[and]]
verifying the aggregated [[response.]]response; and
wherein the one aggregated signature has a same size as original signatures for the at least two UEs.


Please replace Claim 32 with the following:
32.	(Currently Amended) A Mobility Management Entity (MME) in a wireless telecommunications network, the MME comprising:
a network interface for communicating with a telecommunications network;
one or more processors; and

send, to a Base Station (BS), a group authentication request message, the group authentication request message comprising a group identifier;
receive from the BS, a group authentication response message, the group authentication response message being a single S1AP message that comprises one aggregated signature that corresponds to the at least two UEs and identifying a set of at least two User Equipment (UEs) and including an aggregated response comprising an aggregate of the responses received from the identified set of at least two UEs; and
verify the aggregated [[response.]]response,
wherein the one aggregated signature has a same size as original signatures for the at least two UEs.

Allowable Subject Matter

Claims 1-2, 4-5, 7, 11-12, 25-26, and 28-32 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 12, 25, and 32, although the closest prior art of record (such as Broustis et al. (WO Pub. No. 2011156259), Zhang et al. (U.S Pub. No. 20150319172), Blom et al. (U.S Pub. No. 20130291071), and Campbell et al. (U.S Pub. No. 20160242084)) teaches a method of operation of a Base Station (BS) in a wireless telecommunications network, the method comprising: receiving a group authentication request message, the group authentication request message comprising a group identifier; identifying at least two User Equipments (UEs) as belonging to a group identified by the group identifier; sending an individual authentication request message to each of the at least two UEs as belonging to the group identified by the group identifier; receiving one authentication response, respectively, from each of the at least two UEs; aggregating the authentication responses to create a group authentication response message, the group authentication response message being a single S1AP message that comprises one aggregated signature that corresponds to the at least two UEs where: the aggregating step comprises performing aggregation for a specified duration of time; or the aggregating step is performed until a specified number of authentication responses are received; sending the group authentication response message
However, none of the prior art, alone or in combination teaches wherein the one aggregated signature has a same size as original signatures for the at least two UEs. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Broustis et al. (WO Pub. No. 2011156259) discloses an automated secure registration techniques for communication devices are provided which address the problem of allowing multiple clients to gain access to one system, and thus provide a solution to the "reverse single sign-on" problem. For example, a method for registering a group of two or more communication devices in a communication network comprises the following steps. A group challenge message is sent from a network device to the group of two or more communication devices. The network device receives one or more 
Zhang et al. (U.S Pub. No. 20150319172) discloses an SCS (60) sends out a trigger message for activating a group of MTC devices (10.sub.—1 to 10.sub.—n) through a network. An HSS (40) verifies whether or not to transfer the trigger message to the given MTC devices (10.sub.—1 to 10.sub.—n) based on subscription information of the group. A group GW (20) broadcasts the trigger message. Further, An MME (30) concatenates DL (downlink) messages addressed to the MTC devices (10.sub.—1 to 10.sub.—n). The group GW (20) distributes, to the MTC devices (10.sub.—1 to 10.sub.—n), the DL messages included in the concatenated message. Furthermore, the group GW (20) concatenates UL (uplink) messages received from the MTC devices (10.sub.—1 to 10.sub.—n). The MME (30) processes the UL messages included in the concatenated message.
Blom et al. (U.S Pub. No. 20130291071) discloses a method of operating a communication device, the communication device being part of a group comprising two or more communication devices that share a subscription to a communication network. The method comprises receiving a group authentication challenge from the network, at least part of the group authentication challenge having been generated using group authentication information that is associated with the shared subscription. The device then generates a device specific response to the group authentication challenge using the group authentication information and device specific authentication information and 
Campbell et al. (U.S Pub. No. 20160242084) discloses a method in a network node of a wireless communication network comprises determining that a plurality of S1-AP UE contexts maintained by the network node remain valid after a SCTP failure; generating an S1 Setup Request message comprising an indication that the UE contexts remain valid; and communicating the S1 Setup Request message to a MME. In particular embodiments, a method in an MME comprises receiving an S1 Setup Request message from a network node comprising an indication that UE contexts maintained by the network node remain valid after a SCTP failure. The MME determines a plurality of UE contexts maintained by the MME remain valid after a SCTP failure; generates an S1 Setup Response message comprising an indication that UE contexts maintained by the MME remain valid; and communicates the S1 Setup Response message to the network node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498